DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/13/2022 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5. 	Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,388,327. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming substantially the same features. 
 	Note the following similarities between the application claim and the patent claims. 
Instant Application No. 17/838,572
US Patent 11,388,327
Claim 1




An external connection apparatus that is removably attached to an image capture apparatus, comprising: 

























an insertion section that includes a wireless communication unit disposed therein and is inserted into a battery chamber of the image capture apparatus, 








wherein the insertion section includes a wall that is formed of resin and is parallel to a direction of attaching the external connection apparatus to the image capture apparatus, and wherein the wireless communication unit is opposed to the wall.
Claim 1
An image capture system comprising: 
an image capture apparatus that includes a first wireless communication unit; and 

an external connection apparatus that includes a second wireless communication unit which performs wireless communication with the first wireless communication unit, 
the external connection apparatus being removably attached to the image capture apparatus, wherein the first wireless communication unit is disposed at a location of the image capture apparatus toward an attachment surface of the image capture apparatus to which the external connection apparatus is attached, with respect to a photographing optical axis of the image capture apparatus, and wherein in a state in which the external connection apparatus is attached to the image capture apparatus, the first wireless communication unit and the second wireless communication unit are opposed to each other in a direction orthogonal to a direction of attaching the external connection apparatus to the image capture apparatus.

Claim 2
The image capture system according to claim 1, wherein the external connection apparatus includes an insertion section that is accommodated in the image capture apparatus, wherein the image capture apparatus includes an accommodation section for accommodating the insertion section, and wherein the second wireless communication unit is disposed in the insertion section, and is opposed to the first wireless communication unit in a state in which the insertion section is accommodated in the accommodation section.

Claim 3
The image capture system according to claim 2, wherein a wall that defines the accommodation section and is opposed to the first wireless communication unit has a recessed portion, wherein a wall that forms the insertion section and is opposed to the second wireless communication unit has a protruding portion, and wherein the recessed portion and the protruding portion are opposed to each other in the state in which the insertion section is accommodated in the accommodation section.
Claim 2




An external connection apparatus that is removably attached to an image capture apparatus, comprising; 






































a top cover that is brought into contact with a bottom cover of the image capture apparatus in a state in which the external connection apparatus is attached to the image capture apparatus; 

a protrusion that is formed of resin and protrudes in a direction of attaching the external connection apparatus to the image capture apparatus with respect to the top cover; and 



a wireless communication unit contained in the protrusion.
Claim 1
An image capture system comprising: 
an image capture apparatus that includes a first wireless communication unit; and 

an external connection apparatus that includes a second wireless communication unit which performs wireless communication with the first wireless communication unit, 
the external connection apparatus being removably attached to the image capture apparatus, wherein the first wireless communication unit is disposed at a location of the image capture apparatus toward an attachment surface of the image capture apparatus to which the external connection apparatus is attached, with respect to a photographing optical axis of the image capture apparatus, and wherein in a state in which the external connection apparatus is attached to the image capture apparatus, the first wireless communication unit and the second wireless communication unit are opposed to each other in a direction orthogonal to a direction of attaching the external connection apparatus to the image capture apparatus.

Claim 8 The image capture system according to claim 1, wherein the image capture apparatus includes a second circuit board that is disposed at a rear of the image capture apparatus and has the first wireless communication unit mounted thereon, wherein the external connection apparatus includes a protrusion that contains the second wireless communication unit, and wherein in the state in which the external connection apparatus is attached to the image capture apparatus, the protrusion is positioned at the rear of the image capture apparatus, and the first wireless communication unit and the second wireless communication unit are opposed to each other.

Claim 9
The image capture system according to claim 8, wherein the image capture apparatus includes a bottom cover that is disposed on a bottom thereof, wherein the external connection apparatus includes a top cover that is disposed on a top thereof and is brought into contact with the bottom cover in the state in which the external connection apparatus is attached to the image capture apparatus, and wherein the protrusion of the external connection apparatus protrudes in the direction of attaching the external connection apparatus to the image capture apparatus with respect to the top cover.

Part of claim 8, lines 6-8
“…wherein the external connection apparatus includes a protrusion that contains the second wireless communication unit…”


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Tian (US-PGPUB 2008/0219659) in view of Naito (US-PGPUB 2008/0305390) and further in view of Yamaguchi et al. (US-PGPUB 2008/0181708).  
 	Regarding claim 1, Tian discloses an external connection apparatus (Battery pack 10; see fig. 1 and paragraph 0010) that is removably attached to an image capture apparatus (Battery pack 10 for a camera includes a main housing 12. The main housing 12 includes an upper base region 14 for supporting a camera. An attachment member 16 projects upwardly from the base region 14 for engaging an opening in the bottom of the camera; see figs. 1-2 and paragraphs 0010-0011), comprising: 
 	an insertion section and is inserted into a battery chamber of the image capture apparatus (An adaptor 25 protrudes upwardly from the main housing 12 for electrical engagement with a camera when the camera is supported on the main housing 12; see figs. 1-2 and paragraph 0013), 
wherein the insertion section includes a wall that is parallel to a direction of attaching the external connection apparatus to the image capture apparatus (walls of adaptor 25; see figs. 1-2 and paragraphs 0013-0014), and  	
	a wireless communication unit (A wireless transmission device is included in the main housing 12, or in another suitable location in or on the battery pack 10; see paragraphs 0021-0022). 
 	Tian further discloses a microprocessor or central processing unit is included in the main housing 12 or in another suitable location (e.g., in the adaptor 25), see paragraph 0014. Therefore, the suitable location is also defined as the adaptor 25. Consequently, the insertion section (adaptor 25; see paragraphs 0013-0014) can include the wireless communication unit (see paragraphs 0013-0014, 0021-0022), wherein the wireless communication unit is opposed to the wall (the wireless transmission device can be located opposing the walls of adaptor 25, similar to locating the processor in the adaptor 25; see figs. 1-2 and paragraph 0013-0014, 0021-0022). 
 	However, Tian fails to expressly disclose the insertion section includes the wall formed of resin. 
 	On the other hand, Naito discloses a battery pack having components formed of resin (see paragraphs 0154, 0163).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tian and Naito to provide the insertion section includes the wall formed of resin for the purpose of enhancing the strength of the wall and enhancing the impact strength performance. 
 	It is noted that Tian and Naito do not expressly disclose the wireless communication unit is opposed to the wall. 
 	Nevertheless, Yamaguchi discloses that is well-known in any type of recording device to provide a wireless communication unit opposed to walls of insertion and receiver sections. Specifically, Yamaguchi discloses the insertion section includes a wall (Peripheral side wall surface 24; see figs. 3-4 and paragraph 0179) that is parallel to a direction of attaching (see attaching arrow direction in figure 3) the external apparatus (device 21) to the receiver apparatus (receiver cavity 8; see figs. 8-9) and the wireless communication unit is opposed to the wall (The wireless tag circuit element 25 is provided in the inner surfaces of lower case 23 of device 21 opposed to the exterior of surfaces 24; see figs. 3-4, 6-7 and paragraphs 0179, 0190). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tian, Naito and Yamaguchi to provide the wireless communication unit is opposed to the wall for the purpose of improving the transmission and reception of wireless signals with the receiver device. 

	Regarding claim 2, Tian discloses an external connection apparatus (Battery pack 10; see fig. 1 and paragraph 0010) that is removably attached to an image capture apparatus (Battery pack 10 for a camera includes a main housing 12. The main housing 12 includes an upper base region 14 for supporting a camera. An attachment member 16 projects upwardly from the base region 14 for engaging an opening in the bottom of the camera; see figs. 1-2 and paragraphs 0010-0011), comprising; 
 	a top cover that is brought into contact with a bottom cover of the image capture apparatus in a state in which the external connection apparatus is attached to the image capture apparatus (Upper base region 14 for supporting the camera. Member 16 draws the camera into secure engagement against the base region 14; see figs. 1-2 and paragraphs 0010-0011); 
 	a protrusion that protrudes in a direction of attaching the external connection apparatus to the image capture apparatus with respect to the top cover (An adaptor 25 protrudes upwardly from the main housing 12 for electrical engagement with a camera when the camera is supported on the main housing 12; see figs. 1-2 and paragraph 0013); and 
 	a wireless communication unit (A wireless transmission device is included in the main housing 12, or in another suitable location in or on the battery pack 10; see paragraphs 0021-0022). 
 	Tian further discloses a microprocessor or central processing unit is included in the main housing 12 or in another suitable location (e.g., in the adaptor 25), see paragraph 0014. Therefore, the suitable location is also defined as the adaptor 25. Consequently, the wireless communication unit (see paragraphs 0013-0014, 0021-0022) can be contained in the protrusion (adaptor 25; see paragraphs 0013-0014).
	However, Tian fails to expressly disclose the protrusion that is formed of resin.
 	On the other hand, Naito discloses a battery pack having components formed of resin (see paragraphs 0154, 0163).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tian and Naito to provide the protrusion that is formed of resin for the purpose of enhancing the strength of the wall and enhancing the impact strength performance. 

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        10/05/2022